DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
	This Office action is responsive to the amendment filed 6/23/2021 after final rejection.  Applicant’s request for consideration under AFCP 2.0 is granted and the proposed amendments are hereby entered.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 6/30/2021.
The application has been amended as follows: 

IN THE CLAIMS:
1.  A gas turbine engine, comprising: 
an air starter in fluid flow communication with a compressed air source[[,]]; 
a bearing cavity having a scavenge outlet, the scavenge outlet fluidly connected to an oil reservoir via a primary scavenge line[[,]] extending from the scavenge outlet to the oil reservoir; 
an ejector having an air/oil path fluidly connected to the bearing cavity, the ejector having; 
having a first inlet [[being]] connected to receive compressed air from the compressed air source[[,]] via a compressed air line extending from the compressed air source to the first inlet; 

a second inlet in fluid flow communication with a secondary scavenge line for receiving scavenged oil, the ejector located on the secondary scavenge line, the secondary scavenge line stemminq from the primary scavenge line between the scavenge outlet and the oil reservoir[[,]]; and 
an outlet in fluid flow communication with both of the first inlet and the second inlet, the outlet being in fluid flow communication with the oil reservoir via the secondary scavenge line, and the air/oil path extending through the second inlet and the outlet,
wherein compressed air fed through the nozzle entrains surrounding fluid in the air/oil path of the ejector to provide suction to the bearing cavity.  

2.  The gas turbine engine of claim 1, wherein forms a portion of the secondary scavenge line and surrounds the nozzle.  

3. (Cancelled by Applicant)  

4. (Previously Presented by Applicant) The gas turbine engine of claim 1, further comprising a pump in the primary scavenge line, the pump located downstream of a connection point between the primary scavenge line and the secondary scavenge line.  

5. (PROPOSED AMENDED) The gas turbine engine of claim 1, further comprising an auxiliary gearbox, wherein the air starter has blades extending radially from a shaft, the shaft being connected to gears of is positioned between the compressed air source and the ejector.  

6. (Previously Presented by Applicant) The gas turbine engine of claim 5, wherein the compressed air source is an auxiliary power unit.  

7. (Previously Presented by Applicant) The gas turbine engine of claim 6, further comprising a return line between the oil reservoir and the bearing cavity, across a bearing.  

8. (PROPOSED AMENDED) The gas turbine engine of claim 1, wherein the bearing cavity is a first bearing cavity, the gas turbine engine further comprising a second bearing cavity[[,]] and a vent line connecting the first bearing cavity to the second bearing cavity.  

9. (Previously Presented by Applicant) The gas turbine engine of claim 1, wherein the secondary scavenge line connects the bearing cavity to the oil reservoir via an air/oil separator.  

10. - 16. (Canceled by Applicant)  
  17. (PROPOSED AMENDED) A gas turbine engine, comprising: 
a bearing cavity having a scavenge outlet, the scavenge outlet fluidly connected to an oil reservoir via a primary scavenge line[[,]] extending from the scavenge outlet to the oil reservoir; 
an ejector having an air/oil path fluidly connected to the scavenge outlet of the bearing cavity, the ejector located on a secondary scavenge line stemming from the primary scavenge line between the scavenge outlet and the oil reservoir, the ejector having: 
the nozzle having a first inlet receive compressed air from a compressed air source[[, and]] via a compressed air line extending from the compressed air source to the first inlet; 
a valve fluidly connected between the nozzle and the compressed air source, the valve being operable to selectively open or close a fluid path between the compressed air source and the nozzle[[,]]; and 
an outlet, the outlet of the ejector being connected to the oil reservoir via the secondary scavenge line,
wherein compressed air fed through the nozzle entrains surrounding fluid in the air/oil path of the ejector to provide suction to the bearing cavity.  

18. (Previously Presented by Applicant) The gas turbine engine of claim 17, further comprising in serial flow communication a compressor, a combustor, and a turbine, said nozzle being connected to draw compressed air from the compressor.  

19. (Canceled by Applicant)  

20. (Previously Presented by Applicant) The gas turbine engine of claim 17, wherein the air/oil path of the ejector forms a portion of the secondary scavenge line and surrounds the nozzle.  

21. (Previously Presented by Applicant) The gas turbine engine of claim 17, comprising a pump in the primary scavenge line, the pump located downstream of a connection point between the primary scavenge line and the secondary scavenge line.  

22. (Previously Presented by Applicant) The gas turbine engine of claim 17, comprising a non-return valve between the compressed air source and the ejector.  

 

24. (PROPOSED AMENDED) The gas turbine engine of claim 17, wherein the bearing cavity is a first bearing cavity, the gas turbine engine further comprising a second bearing cavity[[,]] and a vent line connecting the first bearing cavity to the second bearing cavity.  

25. (Previously Presented by Applicant) The gas turbine engine of claim 17, wherein the secondary scavenge line connects the bearing cavity to the oil reservoir via an air/oil separator.

Allowable Subject Matter
Claims 1-2, 4-9, 17-18, & 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 17, the prior art fails to teach the primary scavenge line extends from the scavenge outlet to the oil reservoir, a compressed air line extends from the compressed air source to the first inlet, and compressed air fed through the nozzle entrains surrounding fluid in the air/oil path of the ejector to provide suction to the bearing cavity.  The closest prior art is Alecu 20090101444.  If the bearing cavity is C.B.C. 44 (Fig. 3) then the primary scavenge line does not extend from the scavenge outlet to the oil reservoir (since the secondary scavenge line must stem from the primary scavenge line and the outlet of the ejector must be connected to the oil reservoir via the secondary scavenge line, whereas the portion of Alecu’s line 76 between C.B.C. 44 and ejector 74 must be the primary scavenge line and the portion of line 76 between ejector 74 and oil reservoir 38 must be the secondary scavenge line).  If the bearing cavity is H.P.T.B.C. 42, then Alecu’s apparatus does not have a compressed air line extending from the compressed air source to the first inlet wherein compressed air fed through the nozzle entrains surrounding fluid in the air/oil path of the ejector to provide suction to the bearing cavity (if line 76 is the “compressed air line,” then it will not be connected to an inlet of the nozzle and will not be capable of providing suction since the motive fluid in the ejector comes from line 84, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  













/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741